 



Exhibit 10.5
SECURITY AGREEMENT
     This Security Agreement (this “Agreement”) dated as of the 27th day of
September, 2006 (the “Effective Date”), is made by Arete Real Estate and
Development Company, a Texas corporation, Creative Modular Housing, Inc., a
Texas corporation, and Modern Modular Home Rental Corp., a Texas corporation
(each, a “Debtor” and collectively, “Debtors”), in favor of United Development
Funding III, L.P., a Delaware limited partnership (“Lender”).
R E C I T A L S:
     A. Lender has agreed to advance funds to Debtors pursuant to that Secured
Promissory Note dated as of the Effective Date in the principal amount of
$3,617,500.00 (the “Note”), under which Debtors are co-borrowers.
     B. It is a condition precedent to Lender’s willingness to accept the Note
and advance funds to Debtors thereunder that Debtors enter into this Agreement
with Lender, pursuant to which Debtors grant Lender a security interest in and
lien on all of their respective assets, and Debtors are willing to enter into
this Agreement and agree to be bound by its terms and conditions.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing premises and in order to
induce Lender to accept the Note and advance funds thereunder, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Debtors jointly and severally covenant and agree with Lender as
follows:
     1. Definitions. All capitalized terms used but not defined in this
Agreement shall have the respective meanings given to such terms in the Note.
Notwithstanding the foregoing sentence, terms used in Article 9 of the Uniform
Commercial Code (the “Code”) in the State of Texas, when used in this Agreement,
have the definitions given to such terms as therein defined.
     2. Grant of Security Interest. Each Debtor hereby assigns, pledges and
grants to Lender for its benefit, a continuing security interest in all of such
Debtor’s right, title and interest in and to all of its assets, whether now
owned or hereafter acquired, and including, without limitation, all full and
partial interests in the following (collectively, the “Collateral”):
     (a) all accounts receivable, rights to payment, promissory notes, and all
guarantees, security agreements, insurance policies, and security interests and
the rights to receive payment thereon;
     (b) all cash on hand, including, without limitation, cash held in bank
accounts, brokerage accounts, certificates of deposit, and other depositories,
all accounts receivable owing by any person or entity, including all such
amounts due to such Debtor, and all security for payment thereof, and in and to
all the proceeds, monies, income, instruments,

1



--------------------------------------------------------------------------------



 



securities, accounts, benefit, collections, tax refunds, insurance proceeds, and
products thereof and thereon and attributable or accruing thereto;
     (c) all of such Debtor’s interest in all equipment, inventory, materials,
computer software and records, goods, and other personal property, and all
documents and receipts covering such property, and all licenses and permits used
or held for use in connection with such property;
     (d) all patents, trademarks, service marks, copyrights, licenses, and all
other intellectual property (collectively, the “Intellectual Property”), and all
agreements and contracts to which such Debtor is a party regarding the use and
exploitation of any of the Intellectual Property and applications therefor, now
owned or hereafter acquired by such Debtor;
     (e) all of such Debtor’s contract rights and other general intangibles
relating to any of the Collateral, including, without limitation, all contract
and other rights to receive proceeds and reimbursements and license agreements;
     (f) all such Debtor’s interest in any subsidiary company, and all capital
stock, equity interests, partnership interests, and membership interests and all
warrants, options and other rights to purchase any such interests, in any other
corporation, partnership, limited liability company or other business entity;
     (g) all books and records (including electronic records, computer disks,
tapes, printouts and other storage media) relating to any of the foregoing; and
     (h) all of such Debtor’s interest in the proceeds of any sale or
disposition of any of the foregoing, and in and to any and all money, documents,
instruments, securities, or accounts owned or belonging to Debtor.
     Debtors shall be deemed to have possession of any of the Collateral in
transit to it or set apart for it or for any of its agents, affiliates or
correspondents.
     3. Security for Obligations. This Agreement and the security interest
created and evidenced hereby secures the prompt and complete payment, observance
and performance of all duties, liabilities, obligations and indebtedness owing
by Debtors to Lender arising under the Note and the other Loan Documents, fixed
or contingent, joint or several, whether as principal, surety, endorser,
guarantor, or otherwise, now existing or hereafter arising, and all
modifications, extensions, renewals, replacements, and increases of each of the
foregoing (all such obligations and liabilities being the “Obligations”).
     4. Debtors Remains Liable. Notwithstanding anything to the contrary
contained in this Agreement: (a) Debtors shall remain liable under the contracts
and agreements included in the Collateral and obligated to perform all of their
respective duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Lender of any of its rights
hereunder shall not release Debtors from any of their respective duties or
obligations

2



--------------------------------------------------------------------------------



 



under the contracts and agreements included in the Collateral, and (c) Lender
shall have no obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement, nor shall Lender be
obligated to perform any of the obligations or duties of Debtors thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.
     5. Representations and Warranties. Debtors jointly and severally represent
and warrant as follows:
     (a) Debtors own the Collateral free and clear of any lien, security
interest, charge or encumbrance of any kind whatsoever (collectively, “Liens”)
except for (i) the security interest created hereby in favor of Lender,
(ii) Liens in favor of any person or entity that Lender has agreed in writing
shall have priority over the Collateral (the “Senior Liens”), (iii) Liens
approved by Lender pursuant to a written consent or agreement executed by Lender
or otherwise permitted by the Loan Documents, and (iv) Liens for taxes not yet
due and payable (collectively, the Liens described in clauses (i) through
(iv) above are referred to herein as the “Permitted Liens”). A schedule of the
Senior Liens shall be attached hereto as Schedule 1. No effective financing
statement, continuation statement or amendment thereto promulgated under the
Uniform Commercial Code of any state (collectively, “Financing Statements”) or
other instrument similar in effect covering all or any part of the Collateral is
on file in any recording office, except such as may have been filed in favor of
Lender or in favor of the holder(s) of the Permitted Liens. The validity of the
Collateral in whole or in part, and Debtors’ title thereto is not currently
being questioned in any litigation or regulatory proceeding to which any Debtor
is a party, nor is any such litigation or proceeding threatened.
     (b) This Agreement creates and evidences a valid and perfected security
interest in the Collateral, securing the payment of the Obligations, second in
priority only to any Senior Liens, and all filings and other actions of Debtors
necessary or desirable to perfect and protect such security interest have been,
or will be upon request, duly taken by Debtors.
     (c) No authorization, approval or other action by, and no notice to or
other filing with, any governmental authority or regulatory body is required,
either (i) for the grant by Debtors of the security interest granted hereby or
for the execution, delivery or performance of this Agreement by Debtors, or
(ii) for the perfection of or the exercise by Lender of its rights and remedies
hereunder (other than the filing of Financing Statements by Lender).
     (d) Each Debtor’s principal place of business is at the address for Debtors
set forth in Section 17 of this Agreement (the “Principal Place of Business”).
All Collateral and books of account and records relating to the Collateral are
located at Debtors’ Principal Place of Business.

3



--------------------------------------------------------------------------------



 



     6. Covenants and Further Assurances.
     (a) Each Debtor agrees that from time to time, at its own expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary or desirable, or that Lender
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Lender to exercise and
enforce rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Debtor will, subject to the
priority rights, if any, of the holders of the Senior Liens: (i) mark
conspicuously each document included in the Collateral and each of its records
pertaining to the Collateral, with a legend, in form and substance satisfactory
to Lender, indicating that such document or Collateral is subject to the
security interest granted hereby; (ii) transfer, register or otherwise put any
of the Collateral in the name of Lender or its nominee; and (iii) execute and
file such Financing Statements, and such other instruments or notices, as may be
necessary or desirable, or as Lender may request, in order to perfect and
preserve the security interest granted or purported to be granted hereby.
     (b) Debtors hereby authorize Lender to file one or more Financing
Statements relative to all or any part of the Collateral without the signature
of Debtors where permitted by law. A carbon, photographic or other reproduction
of this Agreement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a Financing Statement where permitted by law.
Each Debtor acknowledges and agrees that any Financing Statement filed by or on
behalf of Lender against such Debtor, whether such filing is or was made prior
to or after the date of this Agreement, is hereby deemed to include the security
interest granted by this Agreement, regardless of whether such Financing
Statement is or was filed in connection with the Loan or some other indebtedness
owed to Lender.
     (c) Debtors shall at all times maintain the Collateral and their respective
books of account and records relating to the Collateral at their Principal Place
of Business, and shall not relocate such books of account and records and
Collateral unless they deliver to Lender, prior written notice of such
relocation and the new location thereof (which must be within the United
States). Debtors will furnish to Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail.
     7. Insurance.
     (a) Debtors shall, at their own expense, maintain insurance with respect to
the Collateral in such amounts, against such risks, in such form and with such
insurers, as shall be reasonably satisfactory to Lender from time to time.
Debtors shall ensure that the Collateral is, and remains, insured against loss
by fire and other casualty. Each policy for property damage insurance shall
provide for all losses to be paid to Lender as holder of the security interest
created hereby, subject to the priority rights, if any, of the holders

4



--------------------------------------------------------------------------------



 



of the Senior Liens. Each such policy shall in addition (i) contain the
agreement (if available) by the insurer that any loss thereunder shall be
payable to Lender notwithstanding any action, inaction or breach of
representation or warranty by Debtors, subject to the priority rights, if any,
of the holders of the Senior Liens, (ii) provide that there shall be no recourse
against Lender for payment of premiums or other amounts with respect thereto,
and (iii) provide that at least 10 days prior written notice of cancellation or
of lapse shall be given to Lender by the insurer. Debtors shall, if so requested
by Lender, deliver to Lender original or duplicate policies of such insurance
and, as often as Lender may reasonably request, a report of a reputable
insurance broker selected by Debtors with respect to such insurance. Further,
Debtors shall, at the request of Lender, duly execute and deliver instruments of
assignment of such insurance policies to comply with the foregoing requirements
and cause the respective insurers to acknowledge notice of such assignment.
     (b) Reimbursement under any liability insurance maintained by Debtors may
be paid directly to the person who shall have incurred liability covered by such
insurance. All insurance payments to Lender in respect of Collateral shall be
applied by Lender as specified in the Note.
     8. Transfers and Other Liens. Debtors shall not sell, assign (by operation
of law or otherwise) or otherwise dispose of any of the Collateral, other than
obsolete or worn out property and sales of inventory in the ordinary course of
business or as otherwise permitted by the Note, or create or suffer to exist any
Lien upon or with respect to any of the Collateral to secure debt of any person,
except for Permitted Liens.
     9. Lender Appointed Attorney-in-Fact. Each Debtor hereby irrevocably
appoints Lender as its attorney-in-fact, with full authority in the place and
stead of such Debtor, as applicable, and in the name of such Debtor, as
applicable, or otherwise, from time to time in Lender’s discretion at any time
after the occurrence of an Event of Default (as such term is defined in the
Note), to take any action and to execute any instrument which Lender may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
     (a) to obtain insurance required to be maintained by Debtors and to settle
and adjust claims under any insurance policy;
     (b) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due, under or in respect
of any of the Collateral including, without limitation, moneys due and to become
due;
     (c) to file any claims or take any action or institute any proceedings
which Lender may deem necessary or desirable to enforce the rights of Lender
with respect to any of the Collateral;
     (d) to commence and prosecute any actions in any court for the purposes of
collecting amounts owed to Debtors and enforcing any other rights in respect
thereof, and

5



--------------------------------------------------------------------------------



 



to defend, settle or compromise any action brought and, in connection therewith,
and to give such discharge or release as Lender may deem appropriate;
     (e) to receive, open and dispose of mail addressed to Debtors and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment made on account of
or funds paid on behalf of and in the name of any Debtor;
     (f) sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral as fully and
completely as though Lender were the absolute owner thereof for all purposes;
     (g) to execute Financing Statements or any other documents or writing
deemed necessary by Lender to evidence or perfect Lender’s security interest in
the Collateral; provided that Lender agrees to furnish copies of any document
executed hereunder to the appropriate Debtor, as applicable, upon request; and
     (h) to enter on the premises of Debtors in order to exercise any of
Lender’s rights and remedies.
The foregoing appointment of Lender as attorney-in-fact is coupled with an
interest and is irrevocable.
     10. Rights Prior to Event of Default; Termination.
     (a) Rights Prior to Event of Default. So long as no Event of Default shall
have occurred and be continuing, Debtors shall be entitled to exercise any and
all rights and powers relating or pertaining to the Collateral for any purpose
not inconsistent with the terms of this Agreement.
     (b) Termination of Rights. Debtors understand and agree that during any
period when an Event of Default shall have occurred and be continuing, and after
Lender has given written notice to Debtors that Lender has exercised its rights
hereunder, all rights of Debtors to exercise power with respect to the
Collateral, which Debtors were previously entitled to exercise shall cease and
all such rights shall become vested in Lender, which shall have the sole and
exclusive right and authority to exercise such power immediately upon such
written notice. All amounts, if any, representing principal prepayment or
payoffs and all amounts, if any, collected by Debtors after the occurrence of
any Event of Default represents trust funds which are assigned and belong to
Lender and which are to be immediately delivered to Lender, and any retention of
such funds by Lender before and after the occurrence of an Event of Default
shall be deemed to be a conversion of Lender’s property, ipso facto. The obligor
making any payment to Lender under this Agreement shall be fully protected in
relying on the written statement of Lender that it then holds a security
interest which entitles Lender to receive such payments. Any and all money and
other property paid over to or received by Lender

6



--------------------------------------------------------------------------------



 



pursuant to the provisions hereof shall be retained by Lender as additional
Collateral under this Agreement.
     11. Lender May Perform. If any Debtor fails to perform any covenant or
agreement contained in this Agreement, Lender may itself perform, or cause
performance of, such covenant or agreement, and the expenses of Lender incurred
in connection therewith shall be payable by Debtor and/or payable under the Note
as a Discretionary Advance.
     12. Lender’s Duties. The powers conferred on Lender under this Agreement
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Lender shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.
     13. Remedies. If any Event of Default shall occur and be continuing,
subject to the priority rights, if any, of the holders of the Senior Liens,
Lender may protect and enforce its rights under this Agreement and the other
Loan Documents by any appropriate proceedings, including proceedings for
specific performance of any covenant or agreement contained in any Loan
Document, and Lender may enforce the payment of any Obligations due it or
enforce any other legal or equitable right which it may have. All rights,
remedies and powers conferred upon Lender under the Loan Documents shall be
deemed cumulative and not exclusive of any other rights, remedies or powers
available under the Loan Documents or at law or in equity. Lender’s authority
and rights shall include, without limitation, the following:
     (a) Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Code (whether or not
the Code applies to the affected Collateral) and also may (i) require any or all
Debtors to, and each Debtor hereby agrees that it will at its expense and upon
request of Lender forthwith, assemble all or part of the Collateral as directed
by Lender and make it available to Lender at a place to be designated by Lender
which is reasonably convenient to it, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Lender’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as Lender may deem
commercially reasonable. Each Debtor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) business days’ notice to such Debtor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. Lender shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
     (b) All cash proceeds received by Lender in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of

7



--------------------------------------------------------------------------------



 



Lender, be held by Lender as Collateral for, and/or then or at any time
thereafter applied in whole or in part by Lender against all or any part of the
Obligations in such order as Lender shall elect, subject to any mandatory
provisions of this Agreement or applicable law. Any surplus of such cash or cash
proceeds held by Lender and remaining after payment in full of all the
Obligations shall be paid over to Debtors or to whomsoever may be lawfully
entitled to receive such surplus.
     14. No Impairment. The execution and delivery of this Agreement in no
manner shall impair or affect any other security (by endorsement or otherwise)
for the payment of the Obligations and no security taken hereafter as security
for payment of the Obligations shall impair in any manner or affect this
Agreement, all such present and further additional security to be considered as
cumulative security. Any of the Collateral for, or any obligor on, any of the
Obligations may be released without altering, varying or diminishing in any way
the force, effect, lien, security interest, or charge of this Agreement as to
the Collateral not expressly released, and this Agreement shall continue as a
security interest and charge on all of the Collateral not expressly released
until all the Obligations secured hereby have been paid in full. This Agreement
shall not be construed as relieving Debtors from full recourse liability on the
Obligations and any and all further and other indebtedness secured hereby and
for any deficiency thereon.
     15. Indemnity and Expenses.
     (a) Each Debtor agrees to indemnify Lender from and against any and all
claims, losses and liabilities growing out of or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses or liabilities resulting from Lender’s gross negligence or willful
misconduct.
     (b) Each Debtor agrees that it will, upon demand, pay to Lender the amount
of any and all reasonable expenses, including the reasonable fees and
disbursements of Lender’s counsel and of any experts and agents, which Lender
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Lender hereunder, or (iv) the failure by any Debtor to
perform or observe any of the provisions hereof.
     16. Security Interest Absolute. All rights of Lender and security interests
hereunder, and all obligations of Debtors hereunder, shall be absolute and
unconditional, irrespective of:
     (a) any lack of validity or enforceability of the Note or any other Loan
Document or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations or any other amendment or waiver of or
any consent to any departure from the Note;

8



--------------------------------------------------------------------------------



 



     (c) any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or
     (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Debtor, or a third party holder of a security
interest.
     17. Notice. Any notice, request, demand or other communication required or
permitted hereunder, will be in writing and will be mailed by registered or
certified mail, postage prepaid, sent by facsimile, delivered personally by
hand, or delivered by nationally recognized overnight delivery service addressed
to Debtors at 340 North Sam Houston Parkway East, #100, Houston, Texas 77060,
Facsimile No. (281) 260-9798, or to Lender at 1812 Cindy Lane, Suite 200,
Bedford, Texas 76021, Facsimile No. (817) 835-0383 or with respect to any party,
to such other address as a party may have delivered to the other parties for
purposes of notice. Each notice or other communication will be treated as
effective and as having been given and received (a) if sent by mail, at the
earlier of its receipt or three (3) business days after such notice or other
communication has been deposited in a regularly maintained receptacle for
deposit of United States mail, (b) if sent by facsimile, upon written or
electronic confirmation of facsimile transfer, (c) if delivered personally by
hand, upon written or electronic confirmation of delivery from the person
delivering such notice or other communication, or (d) if sent by nationally
recognized overnight delivery service, upon written or electronic confirmation
of delivery from such service.
     18. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral. Upon the payment in full of the Obligations
as determined by Lender in its sole discretion, the security interest granted
hereby shall terminate. Upon any such termination, Lender will, at Debtors’
expense, execute and deliver to Debtors such documents as Debtors shall
reasonably request to evidence such termination.
     19. Mutual Understanding. Each Debtor represents and warrants to Lender
that such Debtor has read and fully understands the terms and provisions hereof,
has had an opportunity to review this Agreement with legal counsel and has
executed this Agreement based on such Debtor’s own judgment and advice of
counsel. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.
     20. Further Assurances. Each Debtor at such Debtor’s expense will promptly
execute and deliver to Lender on Lender’s request, all such other and further
documents, agreements and instruments, and shall deliver all such supplementary
information, in compliance with or accomplishment of the agreements of such
Debtor under this Agreement.
     21. Cumulative Remedies. Each Debtor hereby agrees that all rights and
remedies that Lender is afforded by reason of the Loan Documents are separate
and cumulative with respect to Debtors and otherwise and may be pursued
separately, successively, or concurrently, as Lender deems advisable. In
addition, all such rights and remedies of Lender are non-

9



--------------------------------------------------------------------------------



 



exclusive and shall in no way limit or prejudice Lender’s ability to pursue any
other legal or equitable rights or remedies that may be available to Lender.
     22. Enforcement and Waiver by Lender. Lender shall have the right at all
times to enforce the provisions of this Agreement in strict accordance with
their respective terms, notwithstanding any conduct or custom on the part of
Lender in refraining from so doing at any time or times. The failure of Lender
at any time or times to enforce its rights under such provisions, strictly in
accordance with the same, shall not be construed as having created a custom or
in any way or manner modified or waived the same. All rights and remedies of
Lender are cumulative and concurrent and the exercise of one right or remedy
shall not be deemed a waiver or release of any other right or remedy.
     23. CHOICE OF LAW; JURISDICTION; VENUE. EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY
PARTICULAR COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF TEXAS, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS. JURISDICTION FOR ALL MATTERS
ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE EXCLUSIVELY
IN THE STATE AND FEDERAL COURTS SITTING IN DALLAS COUNTY, TEXAS, AND EACH DEBTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH STATE AND FEDERAL COURTS
AND AGREES AND CONSENTS NOT TO ASSERT IN ANY PROCEEDING, THAT ANY SUCH PROCESS
IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS IMPROPER, AND
FURTHER AGREES TO A TRANSFER OF SUCH PROCEEDING TO THE COURTS SITTING IN DALLAS
COUNTY, TEXAS.
     24. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of them
together shall constitute one and the same agreement.
     25. Severability. If any provision of this Agreement shall be held invalid
under any applicable laws, then all other terms and provisions of this Agreement
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.
     26. Amendments; Waivers. No amendment or waiver of any provision of this
Agreement nor consent to any departure herefrom, shall in any event be effective
unless the same shall be in writing and signed by the affected party, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Debtors may not be released from their
obligations hereunder, except pursuant to a written instrument executed by
Lender.
     27. Binding Effect; Assignment. This Agreement shall be binding on Debtors
and their respective successors and assigns, including, without limitation, any
receiver, trustee or

10



--------------------------------------------------------------------------------



 



debtor in possession of or for any Debtor, and shall inure to the benefit of
Lender and its successors and assigns. Debtors shall not be entitled to transfer
or assign this Agreement in whole or in part without the prior written consent
of Lender. This Agreement is freely assignable and transferable by Lender
without the consent of Debtors. Should the status, composition, structure or
name of any Debtor change, this Agreement shall continue and also cover such
Debtor under the new status composition, structure or name according to the
terms of this Agreement.
     28. Captions. The captions in this Agreement are for the convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
     29. Number of Gender of Words. Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.
     30. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. EACH DEBTOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH DEBTOR MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED
HEREWITH OR THEREWITH, BEFORE OR AFTER MATURITY OF THE NOTE; (B) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH DEBTOR MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW,
(C) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF LENDER OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (D) ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO THE
NOTE AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY
PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     31. ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE
SUBJECT MATTER HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS,
WHETHER ORAL OR WRITTEN, ARE MERGED INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AND THIS
AGREEMENT AND THE OTHER

11



--------------------------------------------------------------------------------



 



LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
[The remainder of this page is left blank intentionally.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Debtor has caused this Agreement to be duly
executed and delivered on the ___ day of September, 2006, effective for all
purposes as of the Effective Date.

                  ARETE REAL ESTATE         AND DEVELOPMENT COMPANY,         a
Texas corporation    
 
           
 
  By:   /s/ Joe Fogarty    
 
           
 
  Name:   Joe Fogarty    
 
  Its:   President    
 
                CREATIVE MODULAR HOUSING, INC.,         a Texas corporation    
 
           
 
  By:   /s/ Joe Fogarty    
 
           
 
  Name:   Joe Fogarty    
 
  Its:   President    
 
                MODERN MODULAR HOME RENTAL CORP.,         a Texas corporation  
 
 
           
 
  By:   /s/ Joe Fogarty    
 
           
 
  Name:   Joe Fogarty    
 
  Its:   President    

13



--------------------------------------------------------------------------------



 



Schedule 1
Senior Liens

14